GATES, J.
Defendants were in default, relying upon abortive proceedings to secure a change of venue. Judgment was entered for plaintiff by default. Defendants moved to vacate the judgment and for leave to answer. An affidavit Of merits and a proposed answer were made. It is urged that these were not served on plaintiff’s attorneys, but plaintiff appeared at the hearing of the’motion, and did not resist the motion on that ground. The only tangible objections made to the granting of the motion were that there was an insufficient showing of merits, and that the answer did not disclose a defense. The trial court found that the judgment was rendered through mistake, and that the answer stated a valid defense, and entered an order vacating the judgment. Plaintiff appeals.
The afHdavit of merits might not have been sufficient under former circuit court rules 9, 10, and ri, in effect November 15, 1909 (22 S. D., preliminary page 4), but was sufficient under *111present trial courts rule io (40 S. D., preliminary page 20).
Appellant has not argued the point that the answer did not state a defense.
The order appealed from is affirmed.
Note. — Reported in 196 N. W. 495. See, Headnote, American Key-Numbered Digest, Appeal and error, Key-No. 232(1), 3 C. J. Secs. 640, 800.